  Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 1 of 31 PageID #: 161




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


                                     :
UNITED STATES OF AMERICA             :
                                     :
           v.                        : Docket No.: 1:18CR000007-001 (LPS)
                                     :
ABDOULAYE DIALLO                     :
                                     :




       DEFENDANT'S SENTENCING MEMORANDUM




                                         Respectfully submitted,




                                   BY:    _______________________________
                                           EUGENE P. TINARI, ESQUIRE
                                           Attorney for Defendant
                                           Attorney Identification No.: 054512
                                           1 Veterans Sq., Suite 106
                                           Media, PA 19063
                                           T: 215-569-2551/F: 215-405-2561
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 2 of 31 PageID #: 162



          INDEX TO DEFENDANT'S SENTENCING MEMORANDUM
                    AND SUPPORTING DOCUMENTS



 A. OFFENSES AND PENALTIES

 B. STATEMENT OF LAW: SENTENCING CONSIDERATIONS

 C. IMPOSITION OF SENTENCE PURSUANT TO 18 U.S.C. § 3553 (A):
    FACTORS TO BE CONSIDERED IN IMPOSING A SENTENCE
    AND REASONS FOR DOWNWARD VARIANCE AND/OR DOWNWARD
    DEPARTURE

 D. CHARACTER LETTERS
   Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 3 of 31 PageID #: 163




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


                                               :
UNITED STATES OF AMERICA                       :
                                               :
               v.                              : Docket No.: 1:18CR000007-001 (LPS)
                                               :
ABDOULAYE DIALLO                               :
                                               :




                A.      OFFENSES AND PENALTIES

 Count 1
Count One: Distribution of a mixture and substance containing fentanyl, in violation of 21 U.S.C. §
841(a)(1) and (b)(1)(C). The maximum penalties are 20 years of imprisonment, at least three years
and up to a lifetime of supervised release, a $1,000,000 fine and a $100 special assessment. [Class C
Felony]
 Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 4 of 31 PageID #: 164




               B. STATEMENT OF THE LAW: SENTENCING CONSIDERATIONS

                       PROCEDURE OF THE SENTENCING COURT


   a) United States v. Booker

    Following the Supreme Court's decision in United States v. Booker, 543 U.S. 220 (2005),

   sentencing courts should engage in a three-step approach to federal sentencing.

       First, the court should apply the sentencing guidelines to establish the sentencing

guideline range. Gall v. United States, 552 U.S. 38 (2007) (stating that the district court should

begin all sentencing proceedings by correctly calculating the applicable guideline range, and that

"to secure nationwide consistency, the Guidelines should be the starting point and the initial

benchmark").

       Second, the court should determine whether a departure is consistent with the guidelines.

See, e.g., United States v. McBride, 434 F.3d 470 (6th Cir. 2006) (holding that guideline

departures are still a relevant consideration for determining the appropriate guideline sentence);

United States v. Jordi, 418 F.3d 1212 (IIth Cir. 2005) (stating that "the application of the

guidelines is not complete until the departures, if any, that are warranted are appropriately

considered"); see also United States v. Lofink, 564 F.3d 232 (3d Cir. 2009) (holding that a district

court's failure to rule on the defendant's departure arguments constitutes procedural error). But

see United States v. Johnson, 427 F.3d 423 (7th Cir. 2005) (stating that the defendant's "framing

of the issue as one about 'departures' has been rendered obsolete by our recent decisions

applying Booker," and holding that "[i]t is now clear that after Booker what is at stake is the

reasonableness of the sentence, not the correctness of the 'departures' as measured against pre­

Booker decisions that cabined the discretion of sentencing courts to depart from guidelines that
 Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 5 of 31 PageID #: 165




were then mandatory''.); United States v. Mohammed, 459 F.3d 979 (9th Cir. 2006) (holding that,

in light of Booker, it would "treat such so-called departures as an exercise of post-Booker

discretion to sentence a defendant outside of the applicable guidelines range" and subject it to a

"unitary review for reasonableness, no matter how the district court styles its sentencing

decision"); see also United States v. Brown, 578 F.3d 221 (3d Cir. 2006) (vacating and

remanding where district court failed to distinguish whether above guideline sentence was

product of a departure or a variance); United States v. Miller, 479 F.3d 984 (8th Cir. 2007)

(holding that conflating departure considerations and the variance analysis can be harmless

error where the ultimate sentence is not unreasonable).

       Third, the court should determine whether a variance (a sentence outside the advisory

guideline system) is warranted under the authority of 18 U.S.C. § 3553(a).

                       a. GENERAL PRINCIPAL

       A court may impose a sentence outside the properly calculated sentencing guideline

range through either a departure or a variance.

       A "departure" is typically a change from the final sentencing range computed by

examining the provisions of the Guidelines themselves. It is frequently triggered by a

prosecution request to reward cooperation ... or by other factors that take the case "outside the

heartland" contemplated by the Sentencing Commission when it drafted the Guidelines for a

typical offense. A "variance," by contrast, occurs when a judge imposes a sentence above or

below the otherwise properly calculated final sentencing range based on application of the other

statutory factors in I 8 U.S.C. § 3553(a).1.

       A "variance" outside the guideline range provided for in the Guidelines Manual should

occur after consideration of all relevant departure provisions. Courts have held that variances are
 Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 6 of 31 PageID #: 166




not subject to the guideline analysis for departures. In some situations, a prohibited ground for

departure may be a valid basis for a variance. Variances are not subject to notice requirements

applicable to departures. A court may grant a departure and a variance in the same sentence (e.g.,

a departure for substantial assistance and a variance for the defendant's history and

characteristics).

    b) The impact of the Supreme Court's Decision in Gall v. United States

    In light of the United States Supreme Court's decision in Gall v. United States, 128 S.Ct.

586,552 U.S (2007), Gall reinforces the district court's broad discretion in selecting a sentence

outside the Guidelines range, whether by applying traditional Guidelines departure or by

granting a variance under 18 U.S.C. §3553 (a). Gall forbids an appellate court from substituting

its own judgment for that of the district judge, so long as the district judge explains his sentence

with reasons supported by the record and tied to the considerations of §3553(a).

      1.    The Gall Case

    In Gall, the district court sentenced Brian Gall, a participant in an ecstasy distribution

conspiracy, to a term of probation for thirty-six months. This was a downward variance from a

Guideline range of thirty to thirty-seven months imprisonment. Id at 591. Gall had withdrawn

from the conspiracy a few months after he had joined it, ceased selling or using illegal drugs of

any kind, graduated from college, started a career, and otherwise lived a reputable life for years

preceding his sentence. Id. The sentencing court received a "flood" of letters in support of Gall

from members of the community. Id at 593.

    Applying the factors thus enumerated in §3553(a), the district judge determined that a

sentence of probation was "Sufficient, but not greater than necessary to serve the purposes of

sentencing." Id. This decision was made in light of Gall's post-offense conduct, the support
 Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 7 of 31 PageID #: 167




offered by his family and friends, his lack of any criminal history, and his youthful age at the

time of the offense conduct. Id. The district judge further justified said sentence in that a

sentence of probation would reflect the seriousness of Gall's offense, while a prison term would

deprive society of Gall's contributions despite evidence that Gall understood the consequences of

his criminal conduct, posed little risk of recidivism, and would not be a danger to society. Id.

   The Circuit Court reversed and remanded, holding that the variance granted to Gall was so

substantial that it needed to be supported by extraordinary circumstances. Id at 594. In a 7-2

decision the Supreme Court reversed. The Court rejected the Eighth circuit's rule that a so-called

"extraordinary" variance from the Guidelines must be justified by "extraordinary"

circumstances. Id at 595. The Court also discredited the Eighth Circuit's rule that any non-prison

sentence amounts to a "100% departure" from a Guidelines sentence, because that approach

"gives no weight to the 'substantial restriction of freedom' involved in a term of supervised

release or probation." Id. at 595-596. As such, Gall did not alter, but in fact reiterate the process

a sentencing judge must follow in the post-Booker era. The judge must begin by correctly

calculating the applicable Guideline range, then hears argument from the parties as to the

sentence they deem appropriate and proceeds to consider all of the §3553(a) factors. Id. at 596. A

judge is not to presume that the Guidelines range is reasonable but must make an

"individualized assessment based on the facts presented." Id. at 597. In order to allow for

meaningful review, the judge must adequately explain the chosen sentence. Id.

    The Gall Court subsequently addressed the Circuit's review of the District Judge's §3553(a)

analysis, concluding:

        The court of appeals gave virtually no deference to the District Court's decision that the
        §3553(a) factors justified a significant variance in this case, Although the Court of
        Appeals correctly stated that the appropriate standard of review was abuse of discretion,
  Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 8 of 31 PageID #: 168




       it engaged in an analysis that more closely resembled de novo review of facts presented
       and determined that, in its view, the degree of variance was not warranted.

Id. At 600. The Supreme Court held that the district judge properly considered the relevant

factors in Gall's case, consisting of Gall's age, his early withdrawal from the conspiracy, and his

efforts to rehabilitate himself as supporting a variance under several §3553 (a) factors. Id. At

600-01. The Eighth Circuit's view that the district judge did not give enough weight to the

"seriousness of the offense," and the need to avoid unwarranted sentencing disparities, was

belied by the record. Id. at 599.

       As such, Gall re-emphasized that appellate courts have a limited role in reviewing

criminal sentences. While the aforementioned Circuit Court clearly disagreed with the district

judge's §3553 (a) analysis and his ultimate sentence, the Supreme Court underscored that "it is

not for the Court of Appeals to decide de nova whether the justification for a variance is

sufficient or the sentence reasonable." Id. at 601-02. Instead, a Court of Appeals must defer to a

district judge's, "reasoned and reasonable decision that the §3553 (a) factors, on the whole,

justify the sentence."

       11.     Applying Gall

       Gall requires a more deferential standard than pre-Gall findings under U.S.S.G §5Hl.4 as

they relate to non-Guideline sentences. It thus permits lower Courts to set any reasonable

sentence as long as they explain their reasoning.

       In Pepper v. United States, --- S. Ct.---, 2011 WL 709543 (March 2, 2011), the Supreme

Court again emphasized that the guiding principle of federal sentencing is that "the punishment

should fit the offender and not merely the crime".

       It has been uniform and constant in the federal judicial tradition for the sentencing judge
       to consider every convicted person as an individual and every case as a unique study in
    Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 9 of 31 PageID #: 169




        the human failings that sometimes mitigate, sometimes magnify, the cnme and
        punishment to ensue.


--- S. Ct. ---, 2011 WL 709543 at *8 (quoting Koon v. United States, 518 U.S. 81, 113 (1996);

Williams v. New York,-337 U.S. 241,247 (1949)) (other internal quotation marks and citations

omitted). Sentencing Courts consequently must "consider the widest possible breadth of

information about a defendant" to ensure "that the punishment will not suit merely the offense

but the individual defendant." Id. (quoting Wassman v. United States, 468 U.S. 559,564 (1984)).

See also, 18 U.S.C. §3661 (providing that "no limitation shall be placed on the information

concerning the background, character, and conduct" of a defendant which may be considered

"for the purpose of imposing an appropriate sentence.").

        To accomplish this aim, the Court must follow the steps prescribed by the Third Circuit

in United States v. Merced, 603 F.3d 203 (3d Cir. 2010):

        (I)      [C]orrectly calculate the defendant's Guideline range[;]

        (2)      [R]ule on any motions for departures[; and].

        (3)      After giving both parties an opportunity argue for whatever sentence they deem

              appropriate, ... exercise[ ] its discretion through meaningful consideration to the

              §3553(a) factors before deciding on a sentence. 1

Merced, 603 F.3d at 215 (internal citations and quotation marks omitted) (paragraphing altered)

(quoting United States v. Gunter, 462 F.3d 237,247 (3d Cir. 2006); Gall v. United States, 552

U.S. 38, 49 (2007); and, United States v. Cooper, 437 F.3D 324, 329 (3d Cir. 2006)). In arriving



1
 The sentencing factors set forth in §3553(a) include:(!) the nature and circumstances of the offense
and the history and characteristics of the defendant; (2) the kinds of sentence available; (3) the
Guidelines and policy statements issued by the Sentencing Commission, including the advisory
guideline range; (4) the need to avoid unwarranted sentencing disparity; and, (5) the need to
provide restitution where applicable. 18 U.S.C. §3553(a)(l), (a)(3), (a)(5)-(7).
 Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 10 of 31 PageID #: 170




at an ultimate sentence, the sentencing Court may not treat a Guidelines sentence as inherently
superior to, or more reasonable than, a non-Guidelines sentence. See Nelson v. United States, --­

U.S.---, 129 S. Ct. 890, 891 (2009) ("The Guidelines are not only not mandatory on sentencing

Courts; they are not to be presumed reasonable.") [emphasis in original]; Gall v. United States,

552 U.S. 38, 50 (2007) (sentencing courts "may not presume that the Guidelines range is

reasonable."). Nor can it refuse to consider non-Guidelines sentences in ordinary cases. See

Pepper, --- S. Ct.---, 2011 WL 709543 at *13 (citing Gall, 552 U.S. at 47).

       At the third stage of sentencing, the Court may, pursuant to the goals of sentencing set

forth at 18 U.S.C. §3553(a), vary from the Guidelines because of case-specific considerations,

policy reasons, or both. See Spears v. United States, --- U.S.---, 129 S. Ct. 840, 843 (2009). As

the Supreme Court has said again and again since its decision in Booker, judges have the power

to impose sentences that are sufficient, but not greater than necessary to satisfy the statutory

purposes of sentencing, to consider all the characteristics of the offender and circumstances of

the offense, and to reject advisory guidelines that are not based on national sentencing data and

empirical research. See United States v. Booker, 543 U.S. 220 (2005); Rita v. United States, 551

U.S. 338 (2007); Gall v. United States, 552 U.S. 38 (2007); Kimbrough v. United States, 552

U.S. 85 (2007); Spears v. United States, 129 S. Ct. 840 (2009); Nelson v. United States, 129 S.

Ct. 890 (2009). See also 18 U.S.C. §3553(a); United States v. Tomko, 562 F.3d 558, 560-561 (3d

Cir. 2009) (en bane).2 Indeed, district Court's exercise of their independent discretion furthers

the process of "continuous evolution" contemplated by the Guidelines themselves. Rita, 551

U.S. at 350 (2007). Moreover, the Court is free to disagree with the guidelines on policy

grounds alone - even where those guidelines were created pursuant to Congressional directive.

See

Merced, 603 F.3d at 218. See also Pepper, 2011 WL 709543 at *16 ("[O]ur post-Booker
 Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 11 of 31 PageID #: 171




decisions make clear that a district Court may in appropriate cases impose a non-Guidelines

sentence based on disagreement with the Co1mnission's views.") In short, in arriving at a final

sentence, the Court should consider the "fullest information possible concerning the defendant's

life and characteristics," Pepper, --- S. Ct. ---, 2011 WL 709543 at *8 (internal quotation marks

and citations omitted), and impose the sentence that is minimally necessary to fulfill the goals of

sentencing for Abdoulaye Diallo. Id. At 600. The Supreme Court held that the district judge

properly considered the relevant factors in Gall's case, consisting of Gall's age, his early

withdrawal from the conspiracy, and his efforts to rehabilitate himself as supporting a variance

under several §3553 (a) factors. Id. At 600-01. The Eighth Circuit's view that the district judge

did not give enough weight to the "seriousness of the offense," and the need to avoid

unwarranted sentencing disparities, was belied by the record. Id. at 599.

       As such, Gall re-emphasized that appellate courts have a limited role in reviewing

criminal sentences. While the aforementioned Circuit Court clearly disagreed with the district

judge's §3553 (a) analysis and his ultimate sentence, the Supreme Court underscored that "it is

not for the Court of Appeals to decide de nova whether the justification for a variance is

sufficient or the sentence reasonable." Id. at 601-02. Instead, a Court of Appeals must defer to a

district judge's, "reasoned and reasonable decision that the §3553 (a) factors, on the whole,

justify the sentence."
  Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 12 of 31 PageID #: 172




                C.      Imposition of Sentence

                        18 U.S.C. §3553 (A)

           Factors To Be Considered In Imposing a Sentence



                                         3553(a) 1.

   Nature and Circumstances of the Offense
    and History and Characteristics of the
                 Defendant;
 Nature and Circumstances of the Offense:

        The need for retribution is measured by the degree of "blameworthiness," which "is

 generally assessed according to two kinds of elements: the nature and seriousness of the harm

 caused or threatened by the crime; and the offender's degree of culpability in continuing the

 crime, in particular, his degree of intent (mens rea), motives, role in the offense, and mental

 illness or other diminished capacity." Richard S. Frase, Excessive Prison Sentences, Punishment

 Goals, and the Eighth Amendment: "Proportionality" Relative to What?, 89 Minn. L. Rev. 571,

 590 (February 2005). At no time did the defendant intend to cause harm or death to any

 individual and therefore his degree of intent should be considered accordingly.


Characteristics of the Defendant:

        The defendant has submitted various character letters from relatives and friends attesting
 Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 13 of 31 PageID #: 173




to his character. The guidelines fail to consider a defendant's character.

While the guidelines only account for the criminal history, §3553 (a) requires the Court to

consider the character of the defendant. Courts have the ability to grant a variance from the

applicable guidelines based in part on characteristics of the Defendant or taken together with

other reasons. The Defendant has been described in the various submitted character letters as

“Hard working, family oriented, compassionate, loving”, and a “Kind and caring individual that

would give the shirt off his back to a person in need”, all of which evidences the contracting

traits presented by Abdoulaye Diallo. The traits of this young man as described in the letters

suggested that he is capable of resuming a lawful, productive life and remain drug free. There is

hope in this young man and a significant downward variance from the Guidelines is warranted in

this case.


        For all of the above reasons relating to the characteristics of the defendant and all the

other reasons, the defense respectfully requests a significant downward variance from the

applicable guidelines.


        Henry Clay, a U.S. orator and politician (I 777-1852) once said:

  "Of all the properties which belong to Honorable men, not one is so highly prized as that of
                                          character. "


      In Abdoulaye Diallo, the Court has before it a man who has made mistakes. People who

have good character often make mistakes. Abdoulaye Diallo’s mistakes are not truly reflective of

his character. A true measure of Abdoulaye Diallo’s character will be determined by his actions

going forward. Given the opportunity, the defense has no doubt that he will live a law-abiding

productive life as he has shown through his acceptance of responsibility. His past character, his

recent efforts and his commitment are on display for this Court. The Court can feel confident

that Abdoulaye Diallo has the integrity and character to move forward without the need the for
 Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 14 of 31 PageID #: 174




lengthy prison sentence as the guidelines advise. Mr. Diallo's character traits quite simply and

unmistakably show that he is worthy of a second chance. The Government has placed its trust

and faith in Abdoulaye Diallo. It is respectfully requested that this court consider the various

character letters with some mercy and allow restoration, forgiveness, reconciliation and hope to

take place.




                                3553(a)(2)(A)
 To reflect the seriousness of the offense, to
 promote respect for the law, and to provide
      just punishment for the offense;
    The Court must consider §3553 (a)(2)(A) in fashioning the appropriate sentence to reflect the

seriousness of the offense, to promote respect for the law and to provide just punishment. In this

individual case, a prison sentence with a significant variance form the guidelines and mandatory

minimum statutes along with other strict requirements given its' uniqueness and atypical

circumstances; would never be viewed as "unreasonable" applying an abuse-of discretion

standard as per Gall. How could it even be said that if the Court imposed a sentence which

varied downward in a significant fashion from the suggested guideline sentence-regardless of

whether the Court adopts the government's assertion or the defense's assertion as to the

appropriate guideline range - that an abuse of discretion occurred making the sentence

unreasonable foe the reasons set forth herein and in open Court.
    Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 15 of 31 PageID #: 175




                                    3553(a)(2)(B)

    To afford adequate deterrence to Criminal
                   Conduct:
         Any prison sentence in this matter will satisfy the need to "deter criminal conduct" when

the court considers this factor at the sentencing. It is respectfully submitted that given

Abdoulaya Diallo’s willingness to voluntarily accept responsibility for his involvement at the

time of arrest, that he presents a low risk of recidivism making a lengthy prison sentence

unnecessary.

         Although differing in exact nature of the offense to the current case, in the otherwise

fraudulent scheme present in US. v. Gardellini, the U.S. District Court for the District of D.C.

sentenced the defendant to five years' probation and a fine of$15,000. 2 The defendant pleaded

guilty to 26 U.S.C. § 7206(1) (filing a false income tax return).3 The defendant had "avoided

income tax on capital gains from real estate, on ordinary income from the exercise of stock

options, and on interest from those accounts."4 The district court considered that the defendant

cooperated with the authorities and accepted responsibility, had a low risk of recidivism, had

already been somewhat punished by being prosecuted, and '"what really deters' white collar




2 U.S.   v. Gardellini, 545 F.3d 1089, 1090, 383 U.S.App.D.C. 278,279 (D.D.C. 2008).
3
  Id. at 1091, 383 U.S.App.D.C. at 279
4 ." Id. at 1097, 383 U.S.App.D.C. at 256
    Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 16 of 31 PageID #: 176




criminals is 'the efforts of prosecutors ... in vigorously enforcing the laws.'" 5 The defendant had

paid restitution prior to sentencing, id., owing $94,000.6

          Understanding the instant matter is not a "White Collar Crime" it can be said that given that

Abdoulaye Diallo’s "character and willingness to seek treatment for his substance abuse

disorder that " he certainly falls into this category. Based on the aforementioned, the Defendant

implores the Court to consider a sentence below the Guidelines, with emphasis on a punitive

measure that does not include lengthy incarceration.




5 Id.     at 280, 383 U.S.App.D.C. at 1091
6
    •   Id. at 1097, 383 U.S.App.D.C. at 286.
    Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 17 of 31 PageID #: 177




                                     3553(a)(2)(C)

     To protect the public from further Crimes
                 of the Defendant:
LOW RISK OF RECIDIVISM

             According to a report on the U.S. Sentencing Commission's Legislative Mandate,

          "Recidivism rates decline relatively consistently as age increases, from 35.5% under age 21

          to 9.5% over age 50."7 Abdoulaye Diallo, at the age of 23, thus inherently possesses a

          declining rate of recidivism.




7   Id.
 Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 18 of 31 PageID #: 178




                               3553(a)(2)(D)

  To provide the Defendant with needed
educational or vocational training, medical
care, or other correctional treatment in the
           most effective manner:
       The defendant has a sever substance and alcohol abuse disorder. As documented in the

presentence report. It is respectfully submitted that the Defendant would benefit greatly from

drug counseling as part of any sentence imposed herein as it appears long term drug use has

negatively impacted Abdoulaye Diallo and undoubtably is directly related to his involvement in

the instant offense.
 Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 19 of 31 PageID #: 179




                                    3553(a)(3)
           The kinds of sentences available:
       Post Booker, this Court has available different types of dispositions to address. The

defendant submits the Court has wide discretion in imposing the appropriate sentence taking into

consideration 3553(a) factors.

Non-Prison options for the Court:

   1. Community confinement

   2. House Arrest with 24/7 Electronic Home Monitoring

   3. Restitution

   4. Community Service

   5. Supervised release

   If the court is inclined to impose a sentence involving imprisonment, then for the reasons set

   forth herein and in open court a significant downward variance and/or departure would not

   offend the Government, society, victims or the advice of the guidelines.

       .
  Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 20 of 31 PageID #: 180




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


                                                :
UNITED STATES OF AMERICA                        :
                                                :
               v.                               : Docket No.: 1:18CR000007-001 (LPS)
                                                :
ABDOULAYE DIALLO                                :
                                                :




                               CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been served this day via

 electronic filing upon the following:


 Honorable Leonard P. Stark                           Assistant U.S. Attorney
 J. Caleb Boggs Federal Building                      Jennifer K. Welsh, Esquire
 844 N. King Street                                   1313 N. Market Street, Suite 400
 Unit 26                                              P.O. Box 2046
 Room 6124                                            Wilmington, DE 19801
 Wilmington, DE 19801-3555                            (302)573-6562
 (302)573-6310




DATE: January 7, 2020                                BY: _____________________________
                                                        EUGENE P. TINARI, ESQUIRE
                                                        Attorney for Defendant
                                                        Attorney Identification No.: 054512
                                                        1528 Walnut Street, Ste 1212
                                                        Philadelphia, PA 19102
                                                        T: 215-569-2551 / F: 215-405-2561
                                                        Email: eugene@etinarilaw.com
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 21 of 31 PageID #: 181
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 22 of 31 PageID #: 182
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 23 of 31 PageID #: 183
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 24 of 31 PageID #: 184
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 25 of 31 PageID #: 185
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 26 of 31 PageID #: 186
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 27 of 31 PageID #: 187
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 28 of 31 PageID #: 188
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 29 of 31 PageID #: 189
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 30 of 31 PageID #: 190
Case 1:18-cr-00007-LPS Document 41 Filed 01/07/20 Page 31 of 31 PageID #: 191
